Citation Nr: 1517945	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-31 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 11, 2005, for the grant dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1960 to November 1981.  His awards and decorations included the Combat Infantryman Badge (CIB) and Bronze Star Medal.  The Veteran died in September 2001, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In December 2014, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic VBMS folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran died in September 2001.

2.  The appellant first filed a claim for service connection for the cause of death of the Veteran's death on May 11, 2005.

3.  There is no earlier formal or informal claim for DIC benefits from the appellant or her representative at any time between the date of the Veteran's death (September [redacted], 2001) and May 11, 2005.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 11, 2005 for the grant of DIC benefits are not met.  38 U.S.C.A. §§ 101, 1310, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.102, 3.151, 3.155, 3.159, 3.160(c), 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

With regard to the earlier effective date issue on appeal, it arises from disagreement with the effective date assigned upon the grant of service connection for the cause of Veteran's death in a May 2005 rating decision.  In this regard, the courts have held, and VA's General Counsel has agreed, that in cases where service connection has been granted and an effective date has been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Indeed, to hold that section 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render sections 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473, 491, 493, 500-01 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.  

Thus, there is no error in the content of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records and VA treatment records.  For her part, the appellant has submitted personal statements, private medical evidence, a death certificate, and hearing testimony.  The appellant has not identified any outstanding, available evidence that is relevant to his effective date issue being decided herein.

Resolution of the earlier effective date issues turns primarily on when the appellant first filed her claim for DIC benefits.  Thus, a VA examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

With regard to the December 2014 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the videoconference hearing, the Veterans Law Judge, the appellant, and her representative outlined the earlier effective date issue on appeal and engaged in a discussion as to substantiation of this claim.  The appellant was advised of the general rule that the proper effective date is generally the date of claim or the date of entitlement, whichever is later.  The appellant was also advised that the effective date issue in the present case boiled down to the date that the claim was received at the RO.  The appellant showed actual knowledge of VA law requiring that she submit a DIC claim within one year of the Veteran's death in order to warrant an earlier effective date.  See hearing testimony at pages 3-5, 9.  The appellant did not identify any potential favorable evidence that may have been overlooked.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

The Board concludes that the appellant was provided the opportunity to meaningfully participate in the adjudication of her earlier effective date claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist to the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

The Veteran served on active duty from October 1960 to November 1981.  He served in the Republic of Vietnam during the Vietnam Era. 

Effective May 8, 2001, type II diabetes mellitus was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e).  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  

On August 6, 2001, the Veteran filed a claim for service connection for type II diabetes mellitus.  The Veteran died in September 2001.

On November 2, 2001, the appellant filed a VA Form 21-530 (Application for Burial Benefits).  In box 11 of the burial benefits application, the appellant stated she was not claiming service connection for the cause of the Veteran's death.  

In a December 10, 2001, VA Form 119 (Report of Contact), the appellant was informed by VA personnel that she must apply for death benefits via a VA Form 21-534 (Application for Dependency and Indemnity Compensation).  VA personnel noted that they mailed a copy of the VA Form 21-534 to the address provided by the appellant at that time.  

On May 11, 2005, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation).  

In a May 2005 rating decision, the RO granted service connection for the cause of the Veteran's death, based on type II diabetes mellitus being a contributory cause of death.  It was presumptively service-connected on the basis of Agent Orange exposure.  The RO assigned an effective date of May 11, 2005, which was the date the appellant's DIC application was received by the RO.  

In a December 2010 rating decision, the RO conducted a special review of the Veteran's claims file pursuant to Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2014).  In the December 2010 notice letter that accompanied the rating decision, the RO denied an effective date earlier than May 11, 2005, for the award of DIC benefits.  The RO determined that it did not receive the appellant's DIC claim until May 11, 2005, which is more than one year after the Veteran's September 2001 death.  See 38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  

The Veteran filed a December 2010 notice of disagreement (NOD) with the May 11, 2005, effective date, and this appeal ensued.  

The appellant seeks an earlier effective date of September [redacted], 2001, which was the date of the Veteran's death.  She has stated that she does not remember if she received a DIC claim form from the VA in 2001.  See December 2014 hearing testimony at page 5.  She has argued that, if she had been made aware by VA in 2001 that she could receive DIC benefits for the Veteran's death, she would have applied within one year of the Veteran's death in order to receive the earliest effective date possible.  She has maintained that VA personnel verbally told her in 2001 that she was not entitled to DIC benefits for the Veteran's death at that time.  It was not until several years later in 2005 that VA personnel informed her for the first time that she could obtain DIC benefits.  The appellant has stated that she then filed a formal claim for DIC benefits for the cause of the Veteran's death in May 2005.  See December 2010 NOD; November 2012 VA Form 9; January 2011 appellant's statement; March 2007 and December 2014 hearing testimony transcripts.  

DIC is defined in the regulations as a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death of a veteran occurring after December 31, 1956.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a)(1) (2014).  Generally, a veteran's death is service-connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, the effective date of an award of DIC compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).  

However, for claims involving service-connected death after separation from service, an exception applies.  If an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred.  Otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop the claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  In determining whether an informal claim has been made, VA is not required to read the minds of the claimant or his or her representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be pain or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007)

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Upon review of the evidence, the Board finds that an earlier effective date prior to May 11, 2005, for the award of DIC benefits is not warranted.  The earliest claim of record for DIC benefits is the May 11, 2005, VA Form 21-534 (Application for Dependency and Indemnity Compensation) submitted by the appellant.  

The evidence of record contains no communication from the appellant or her representative indicating an intent to file a claim for DIC benefits at any time between the date of the Veteran's death (September [redacted], 2001) and May 11, 2005.  38 C.F.R. §§ 3.1(p), 3.155(a).  The evidence does not show that an application for DIC benefits was received within one year from the date of death (September [redacted], 2001).  Further, there is no provision in the law for awarding an earlier effective date based on the appellant's assertion that the Veteran had a medical diagnosis of type II diabetes mellitus in the months prior to his September 2001 death.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Talbert, 7 Vet. App. at 356-57.  "The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . ."  Brannon, 12 Vet. App. at 35.  The Board's actions are bound by the applicable law and regulations as written and has no power to grant benefits not authorized by law.  38 U.S.C.A. § 7104(c).  

In making this determination, the Board has considered whether the appellant's November 2, 2001, VA Form 21-530 (Application for Burial Benefits) constituted a formal or informal claim for DIC benefits at that earlier time.  Judicial and VA General Counsel precedents have held, as a matter of law, that an application for VA burial benefits is not a claim for DIC in the way that a claim for DIC is a claim for other related benefits.  See Mitscher v. West, 13 Vet. App. 123 (1999); Shields v. Brown, 8 Vet. App. 346, 349 (1995) (application for burial benefits not an informal claim for DIC); Herzog v. Derwinski, 2 Vet. App. 502 (1992) (same).  See also Thompson v. Brown, 6 Vet. App. 436, 437 (1994), VAOPGCPREC 35-97 (December 9, 1997).  However, the General Counsel did not exclude an application for burial benefits from satisfying the substantive requirements of an informal claim for DIC if it otherwise indicated an intent to apply for the benefit.  See VAOPGCPREC 35-97 at 4.  In this regard, however, the Board emphasizes that, in box 11 of the November 2, 2001, burial benefits application, the appellant specifically stated she was not claiming service connection for the cause of the Veteran's death.  Similarly, in Shields, 8 Vet. App. 346, the Court affirmed the Board's finding that a claim for burial benefits was not an informal claim for DIC, in part, because the appellant failed to respond to the question on the application form inquiring whether she claimed that the cause of death was due to service.  Therefore, the November 2, 2001, application for burial benefits was not an informal claim for DIC benefits in this case.  As such, there was clearly no intent to file for DIC benefits at that time.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Therefore, an earlier effective date for DIC benefits cannot derive from the date of filing the application for burial benefits.   

The appellant has also stated that she does not remember if she received a DIC claim form from the VA in 2001.  See December 2014 hearing testimony at page 5.  She has argued that, if she had been made aware by VA in 2001 that she could receive DIC benefits for the Veteran's death, she would have applied within one year of his death in order to receive the earliest effective date possible.  Despite this contention, a review of the claims file reveals a December 10, 2001, VA Form 119 (Report of Contact).  On this document, it was noted the appellant was informed by VA personnel that she must apply for death benefits in a VA Form 21-534 (Application for Dependency and Indemnity Compensation).  VA personnel noted that a copy of the VA Form 21-534 was mailed to the address provided by the appellant at that time.  Moreover, the undersigned Veterans Law Judge verified at the December 2014 hearing that the appellant was living at the address to which the VA Form 21-534 was mailed during that time.  See hearing testimony at page 10.  

Moreover, the Report of Contact confirms that, on December 10, 2001, the VA Form 21-534 was sent to the appellant's address of record at that time and was not returned as undeliverable.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery." Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  No such addressing error occurred in the present case.  Indeed, there is no probative evidence showing or suggesting that VA personnel did not mail a formal application for DIC benefits to the appellant's current address of record in December 2001.  Thus, there is no basis to rebut the presumption of regularity.  Moreover, as the appellant testified that she does not remember either the December 2001 conversation with VA personnel or whether she received a DIC application in 2001, the Board finds that she is not a reliable historian on this particular issue.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

The appellant has also contended that VA personnel verbally told her in 2001 that she could not obtain DIC benefits for the Veteran's death at that time.  She has testified that VA personnel did not inform her that she could be eligible for DIC benefits until several years later in 2005.  In other words, she has asserted she was provided erroneous information by VA personnel, which prevented her from filing a DIC claim in 2001.  However, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("erroneous advice given by a government employee cannot be used to estop the government from denying benefits"); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that a veteran was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  While not addressing the propriety of the VA advice furnished to the appellant, it is noted that, whether erroneous or not, advice on the part of VA employees cannot serve as the basis for an earlier effective date.  

The appellant has also maintained that, if she had been made aware by VA in 2001 that she could receive DIC benefits for the Veteran's death, she would have applied within one year of the Veteran's death in order to receive the earliest effective date possible.  As previously noted, the December 2001 Report of Contact shows that she was advised of how to apply for such benefits.  Moreover, ignorance cannot be used as an excuse for failure to follow a promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in Morris noted that the Supreme Court of the United States had held that persons dealing with the Government were charged with knowledge of Federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App. at 265.  In fact, the Court most has confirmed VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

The Board acknowledges that, with respect to earlier effective date claims for service connection or DIC for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  38 C.F.R. § 3.816 (2014).  See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  However, in the instant case, the May 11, 2005, claim for DIC benefits was received several years after the disease in question (type II diabetes mellitus) was added to the presumptive herbicide list (May 8, 2001).  Thus, this case is not a potential Nehmer case.  See generally 38 C.F.R. § 3.816(d).  

The law is clear.  For claims involving service-connected death after separation from service, if an application for DIC is received within one year from the date of death, the effective date of the award shall be the first day of the month in which the death occurred.  Otherwise, the effective date is the date of receipt of the DIC claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).  Accordingly, the Board concludes that May 11, 2005, is the proper effective date for the grant of service connection for DIC cause of death benefits.  38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than May 11, 2005. for the grant of DIC benefits is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


